OPINION
BY THE COURT:
Submitted on motion of appellee to dismiss the appeal on questions of law for the reason that the appellant has failed to file brief and assignments of error within the time fixed by law and the rules of the Courts of Appeals.
On April 17, 1942, this court by journal entry determined that the appeal which had been noted as upon questions of law and fact could not so proceed and fixed the time for the appellant to file his bill of exceptions at 30 days from March 25,1942, and that the cause proceed as an appeal upon questions of law.
The motion which is now before us was filed July 2, 1942, at which time no bill of exceptions, assignments of error or brief had been filed by the appellant.
The motion to dismiss is therefore well taken and will be sustained.
GEIGER, PJ, BARNES and HORNBECK, JJ., concur.